DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chouksey (US 2021/0407902).
As to claim 1, Chouksey teaches a device structure (fig. 2) comprising: a dielectric material layer (206) located over a substrate ([0026]); and a metal interconnect structure (210) embedded in the dielectric material layer (206) and comprising: a metallic barrier liner (215) comprising a conductive metallic material ([0022]); a metallic fill material (Ti layer 211) portion located within the metallic barrier liner (215) and having a first Young's modulus ([0017], Young’s Modulus of Ti is ~116 GPa, see matweb.com); and a metallic inlay structure (TiN layer 212) embedded within the metallic fill material portion (211) and having a second Young's modulus that is greater than the first Young's modulus (([0026], Young’s modulus of TiN is ~600 GPa, see matweb.com), wherein the metallic inlay structure (112) has a top surface within a horizontal plane including topmost surfaces of the metallic barrier liner (215) and the metallic fill material portion (211) and is laterally spaced from an interface between the metallic barrier liner and the metallic fill material portion (fig. 2).
As to claim 4, Chouksey further teaches the interface between the metallic barrier liner (215) and the metallic fill material portion (211) has a closed periphery within the horizontal plane including the topmost surfaces of the metallic barrier liner and the metallic fill material portion; and the metallic inlay structure (212) comprises a closed outer periphery within the horizontal plane including the topmost surfaces of the metallic barrier liner and the metallic fill material portion (see Fig. A below, all the material of all the layers is enclosed below the horizontal plane and within the metallic barrier layer).

    PNG
    media_image1.png
    660
    650
    media_image1.png
    Greyscale

As to claims 5 and 6, Chouksey further teaches the closed outer periphery of the metallic inlay structure is laterally spaced from the closed periphery of the interface between the metallic barrier liner and the metallic fill material portion; and the metallic inlay structure comprises a closed inner periphery within the horizontal plane including the topmost surfaces of the metallic barrier liner and the metallic fill material portion, wherein the closed inner periphery is laterally spaced from the closed outer periphery (see Fig. A above, the space between the arrows pointing to the peripheries in fig. A above is the lateral space).
As to claim 7, Chouksey further teaches the metallic inlay structure has a vertical cross-sectional profile in which a width of the metallic inlay structure (212) decreases with a vertical distance downward from the horizontal plane including the topmost surfaces of the metallic barrier liner and the metallic fill material portion (Fig. 2).
As to claim 9, Chouksey further teaches the metallic inlay structure comprises a material selected from TiN, TaN, WN, TiC, TaC, WC, Ti, Ta, and W ([0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chouksey in view of Li (US 2020/0286780).
As to claim 16, Chouksey teaches an interconnect (fig. 2, see claim 1 rejection for details of the interconnect) but is silent on the method of forming said interconnect. However, the method for forming said interconnect is very well-known in the art, as shown by Li. Li teaches forming a dielectric material layer (209) over a substrate (fig. 5, [0042]); forming a cavity (212/214) within the dielectric material layer (fig. 6, [0043]); depositing within the cavity and over the dielectric material layer a layer stack (315/319/321, [0045]); and removing portions of the layer stack located above a horizontal plane including a top surface of the dielectric material layer, wherein a contiguous set of remaining material portions of the layer stack comprises a metal interconnect structure (fig. 9, [0046]).
Using this well-known method to form the device of Chouksey would have been obvious so as to use an industrially tested and accepted method for forming an interconnect.
As to claim 18, Chouksey in view of Li further teach the metallic material of the metallic capping material layer (212) comprises a material selected from TiN, TaN, WN, TiC, TaC, WC, Ti, Ta, and W (Chouksey, [0026]).
As to claim 19, Chouksey in view of Li further teach a remaining portion of the metallic capping material layer within the metal interconnect structure comprises a metallic inlay structure embedded within a remaining portion of the metallic fill material layer (Chouksey, fig. 2).

Allowable Subject Matter
Claims 11-15 are allowed and claims 2, 3, 8, 10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 2, 3, 11-15, and 17, the prior art fails to teach the metallic fill material portion comprises an aluminum-based metallic fill material portion that includes aluminum at a first atomic percentage greater than 90%; and the metallic inlay structure is free of aluminum or includes aluminum at a second atomic percentage that is lower than the first atomic percentage. The metal fill material can comprise aluminum and the metal inlay is free from aluminum, but there is no teaching regarding the atomic percentage.
As to claims 8 and 20, Chouksey fails to teach a top surface of the metallic fill material portion comprises: an outer surface portion located within the horizontal plane including the topmost surfaces of the metallic barrier liner and the metallic fill material portion and outside a closed outer periphery of the metallic inlay structure; an inner surface portion located within the horizontal plane including the topmost surfaces of the metallic barrier liner and the metallic fill material portion and inside a closed inner periphery of the metallic inlay structure; and a contoured connecting surface portion that contacts a contoured bottom surface of the metallic inlay structure and connecting the outer surface portion and the inner surface portion.
As to claim 10, Chouksey fails to teach an additional dielectric material layer located between the substrate and the dielectric material layer; and a copper-based metal interconnect structure comprising an additional metallic barrier liner and a copper-based metallic fill material portion embedded in the additional metallic barrier liner and contacting a bottom surface of the metallic barrier liner, wherein the copper-based metallic fill material portion comprises copper at an atomic percentage greater than 50%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
11/10/22